El Juez Asociado Senos, Wole,
emitió la opinión del tribunal.
La Corte de Distrito de Ponce declaró sin lugar una de-manda de divorcio, así como también la contrademanda. En su opinión la corte analizó las declaraciones y resolvió que en un procedimiento de divorcio la prueba debe ser convin-cente y citó varias decisiones de esta corte; que el deman-dante no Rabia probado el trato cruel en que basaba su de-manda; que los insultos recibidos no equivalían a crueldad y que el marido no Rabia realizado esfuerzo alguno para armonizar la vida conyugal. Es evidente que la Corte inferior se inclinó a creer que la esposa insultó al marido en ciertas ocasiones, pero no creyó que los insultos equivalían a trato cruel.
Hemos examinado la prueba e igualmente creemos probable que la demandada ocasionalmente insultó al deman-*155dante; pero no vemos razón para desviarnos de las conclu-siones a que llegó la Corte de Distrito.

La sentencia debe ser confirmada.

El Juez Asociado Señor Hutchison no intervino.